 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                         DISTRICT OF NEVADA
 4
                                                    ***
 5
      LAFAYETTE DEAN BROOKS,                              Case No. 2:19-cv-00973-APG-DJA
 6
                            Plaintiff,
 7                                                        ORDER
            v.
 8
      KIMBERLY WANKER, ET AL.,
 9
                            Defendants.
10

11
            This matter is before the Court on Plaintiff’s Motion to Extend Time to Serve Defendant
12
     U.S. Bank Trust NA (ECF No. 25), filed on September 18, 2019. Plaintiff represents that he is
13
     proceeding pro se and has become aware of the proper method for service pursuant to the Court’s
14
     prior Order (ECF No. 16). He requests additional time to serve Defendant U.S. Bank Trust NA.
15
     The Court finds good cause to grant his request pursuant to Federal Rule of Civil Procedure 4(m).
16
     The Plaintiff shall have 30 days to complete service rather than an unlimited extension of time.
17
            IT IS THEREFORE ORDERED that Plaintiff’s Motion to Extend Time to Serve
18
     Defendant U.S. Bank Trust NA (ECF No. 25) is granted in part and denied in part.
19
            IT IS FURTHER ORDERED that Plaintiff shall have 30 days to effectuate service on
20
     Defendant U.S. Bank Trust NA.
21

22
            DATED: October 9, 2019
23

24                                                        DANIEL J. ALBREGTS
                                                          UNITED STATES MAGISTRATE JUDGE
25

26

27

28
